          Case 8:15-cv-00011-TPB-CPT Document 160-19 Filed 05/27/20 Page 1 of 2 PageID 1905
Site Hack Update - New DDoS Attack Underway - Elsmar Cove Implicated - Oxebridge Quality Resources
                                                                                        5/27/20, 9:44 AM




                                                              Exhibit S
     O-Forum    The Auditor (Comic)   Whistleblower Program    Site Content        Services     Q001 Program         Resources   About   Merch   Request Quote




                Site Hack Update – New DDoS Attack Underway –
                            Elsmar Cove Implicated
                                         Posted by OQRI | May 25, 2017 | News, Site Alerts




                              Who is this person and has there been an arrest?
                The Oxebridge site was down for about 36 hours recently due to a “unsophisticated but pernicious”
                attack carried out by an individual, or individuals, involved with the Elsmar quality forum website.
                One individual is known, and has been reported to police in Europe, who were already
                investigating the subject for an unrelated criminal action involving similar cybersecurity issues.


                The two Elsmar “anti-Oxebridge” websites created by Elsmar owner “John Peachfarm” at
                oxebridge.co and osteinfo.com openly gloated about the hack, and are intermittently being
                updated with new information, presumably by Peachfarm. That information is being collected for
                the investigation. “John Peachfarm” is a pseudonym used by Elsmar activists and forum
                moderators.               Screen capture please!


                Oxebridge has migrated the entire site to new server hardware with advanced protections, at an
                increased monthly server cost. Upon advice of legal counsel and our IT experts, we will not
                comment more on the technical aspects of the hack until any investigations are completed and
                arrests made.
                                      Were arrests made? Who was the culprit?

                As of about 0900 Eastern US time, the Oxebridge site was temporarily slowed by a new dedicated
                denial of service (DDoS) attack, conﬁrmed with our server support staﬀ. The site was inaccessible
                for about 10-15 minutes, but the new server hardware worked as expected and prevented a

  No one has    complete shutdown. As of this posting, the attack appears to be continuing, but our server
  advocated     personnel are physically monitoring the activities in real time.
    for the
  Oxebridge       Knowingly false statement. See Exhibit F
  website to    Elsmar moderators have, for seventeen years, decried the Oxebridge site, and have made
   be “shut     repeated calls for it to be shut down. Participants, moderators and advertisers of the Elsmar site
    down”.
                include ISO 9001 certiﬁcation bodies, auditors and consultants, who view Oxebridge’s reform
                eﬀorts as an impediment to their business. These new activities appear to show that the Elsmar
                supporters are now extending their eﬀorts to criminal actions to achieve their end.


                Advertisers on the Elsmar site include UL (Underwriters Labs), PQ Systems / Gagepack, EASE Inc.,
      More    Dozuki, Sequence Software and Discus. One such advertiser, Sunday Business Systems, has
    Oxebridge referred to Oxebridge as a “very narrow minded asshole” and declared it is proud to support
    DOXXING.
              Elsmar.              Opinions happen, usually for a reason.

                       Chris Paris sued Marc Smith, not “Elsmar”, as has been pointed out ad nausum.
                Oxebridge was declared the prevailing party in a defamation and extortion lawsuit against Elsmar,
                ﬁled in US Federal court. The case is pending a second contempt of court complaint, which will be
                amended to include recent defamatory comments made on the two Peachfarm websites.




https://www.oxebridge.com/emma/site-hack-update-new-ddos-attack-underway-elsmar-cove-implicated/                                                                 Page 1 of 2
           Case 8:15-cv-00011-TPB-CPT Document 160-19 Filed 05/27/20 Page 2 of 2 PageID 1906
Site Hack Update - New DDoS Attack Underway - Elsmar Cove Implicated - Oxebridge Quality Resources
                                                                                         5/27/20, 9:44 AM


                                                             Advertisements




                                                    SHARE:




            PREVIOUS                                                                                                NEXT


        Oxebridge ISO 9001 Template                                         Guberman Casts Serial Killer to
        Kit Users Are Passing                                                Act As Newsman in Surreal G-
        Registration Audits                                                            PMC Promo Video


            RELATED POSTS




            IAQG Presentation on                                     Ask the So-Called
            the Future of AS9100                                     “Expert” Your Deepest
                                                                     ISO Questions                UKAS Sides with
            13 June, 2013
                                                                                                  LRQA; Oxebridge Calls
                                                                     17 July, 2014
                                         RENAR Suspends                                           Investigation “Deeply
                                         Registrar GMS’                                           Troubling”
                                         Accreditation for 90                                     12 August, 2014
                                         Days Pending Further
                                         Action
                                         9 August, 2016




        Designed by Elegant Themes | Powered by WordPress

This site uses cookies: Find out more here.




https://www.oxebridge.com/emma/site-hack-update-new-ddos-attack-underway-elsmar-cove-implicated/                           Page 2 of 2
